DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 23-25 are cancelled.  Claim 12 has been amended as requested in the amendment filed on October 9, 2020. Following the amendment, claims 1-22 are pending in the instant application, and are under examination in the instant office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 9, 2020 was filed after the mailing date of the Non-Final action on June 9, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As amended Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As amended claim 12 states the method of claim 1, “wherein the assay determines marked differences in levels of autoantibodies that specifically bind to PUSLI, serine/threonine-protein kinase MARK1, IL20, and CCL19 with a diagnostic accuracy effective for distinguishing early-stage PD subjects from subjects with later-stage PD, subjects with advanced PD, subjects with mild-moderate PD-or between Early Stage PD and subjects with a non-PD condition.” The term "marked differences in levels" in claim 12 is a relative term which renders the claim indefinite.  The term is neither defined by the claim, nor does the specification does not provide a standard for ascertaining the requisite degree.  Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Secondly Claim 12 recites determining levels of “autoantibodies [plural] that specifically bind to PUSLI, serine/threonine-protein kinase MARK1, IL20, and CCL19”; whereas the method of the parent claim recites the presence/absence of “one or more … selected from the group consisting of tRNA pseudouridine synthase- like 1 (PUSL1), serine/threonine-protein kinase MARK1, interleukin-20 (IL20), and C--C motif chemokine 19 (CCL19), or antigenic fragments thereof.”   This affects the scope of depending claim 13.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


As amended, Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 states the method of claim 1, “wherein the assay determines marked differences in levels of autoantibodies that specifically bind to PUSLI, serine/threonine-protein kinase MARK1, IL20, and CCL19 with a diagnostic accuracy effective for distinguishing early-stage PD subjects from subjects with later-stage PD, subjects with advanced PD, subjects with mild-moderate PD-or between Early Stage PD and subjects with a non-PD condition.” This is in conflict with the scope of the parent claim, claim 1, which recites “performing an assay to determine the presence or absence of one or more Early-Stage PD autoantibody biomarkers in the biological sample … selected from the group consisting of tRNA pseudouridine synthase- like 1 (PUSL1), serine/threonine-protein kinase MARK1, interleukin-20 (IL20), and C--C motif chemokine 19 (CCL19), or antigenic fragments thereof.”    Thus, Claim 12 fails to further limit the scope of the parent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 stand as rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al., PLoS ONE, 7(2):e32383, February 2012, as evidenced by the Invitrogen ProtoArray v5.0 brochure (2009) and its listing of included antigens (all cited previously).
In Remarks filed October 9, 2020, Applicant argues on the following grounds. “Applicant respectfully disagrees with this rejection and asserts that these references fail to disclose or even suggest several claim limitations of pending claim 1. For example, these references fail to disclose a method for diagnosing early-stage Parkinson's disease (PD) in a subject. As another example, the references fail to disclose a method in which early-stage PD autoantibody biomarkers in a subject are detected, and identifying the subject as having early-stage PD if one or more of the early-stage PD autoantibody biomarkers are present. As yet another example, the references fail to disclose an assay in which autoantibodies to the following four specific antigens are measured: PUSL1, serine/threonine-protein kinase MARKI, IL20, and CCL19. These references also fail to disclose or even suggest all claim limitations of pending claims 14, 20 and 22, which all recite four specific antigens (PUSLI, serine/threonine-protein kinase MARK1, IL20, and CCL19) to which early- sta2e PD autoantibodies bind. Applicant asserts that claims 1-22 are also unobvious in view of these references. Neither reference so much as suggests the idea that the combination of the four specific antigens PUSL1, serine/threonine-
Applicant’s arguments have been considered but are not persuasive.  While Applicant asserts that the method requires all four antigens this is not what is claimed.  Claim 1 recites “to determine the presence or absence of one or more …biomarkers … wherein each of the …biomarkers is an autoantibody that specifically binds to an antigen selected from the group consisting of tRNA pseudouridine synthase-like 1 (PUSL1), serine/threonine-protein kinase MARK1, interleukin20 (IL-20) and C—C motif chemokine 19 (CCL19).” Thus, the method only requires detection of one or more of the biomarkers selected from the four listed. 
Secondly, Integra Life Sciences I Ltd. v. Merck KGaA, 50 USPQ2d 1846 (DC SCalif, 1999) held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property (i.e. early diagnosis) of the method. 
The Han et al. prior art teach, “The discovery of definitive blood-borne biomarkers would be a major step towards early and reliable diagnosis … In the present study, we used human protein microarrays to reveal serum autoantibodies that are differentially expressed among PD and control subjects. The diagnostic significance of each of these autoantibodies was evaluated, resulting in the selection of 10 autoantibody biomarkers that can effectively differentiate PD sera from control sera with a sensitivity of 93.1% and specificity of 100%. PD sera were also distinguishable from sera obtained from Alzheimer’s disease, breast cancer, and multiple  sclerosis patients with accuracies of 86.0%, 96.6%, and 100%, respectively. Results demonstrate that serum autoantibodies can be used as highly specific and accurate biomarkers for PD diagnosis throughout the course of the disease” (Abstract).

Applicant has provided no specific traverse for the conjugate product of claims 14-18, the microarray of Claim 19, the kit of claims 20-21 or the plurality of immunocomplexes of claim 22.
For all of these reasons, the rejection of claims 1-22 is maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/STACEY N MACFARLANE/Examiner, Art Unit 1649                                                                                                                                                                                                        


/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649